835 S.W.2d 74 (1992)
F & A EQUIPMENT LEASING, A PARTNERSHIP; F KENNETH W. ARTERBURY AND DANNY FRAZELL, Petitioners,
v.
FEDERAL DEPOSIT INSURANCE CORPORATION, Respondent.
No. D-0572.
Supreme Court of Texas.
July 1, 1992.
Howard C. Rubin, Gary S. Kessler, Dallas, for petitioners.
J. Roderick Price, Midland, for respondent.
PER CURIAM.
The opinion of the court of appeals held that the FDIC had power to assert certain federal defenses for the first time on appeal under a provision in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 ("FIRREA"). 800 S.W.2d 231. The issues raised in petitioners' application for writ of error are substantially similar to those addressed by this court's recent opinion in Larsen v. FDIC, 835 S.W.2d 66. Pursuant to Tex.R.App.P. 170, without hearing argument, a majority of the court grants petitioners' application, reverses the judgment of the court of appeal *75 and remands this cause to that court for further consideration consistent with Larsen. We expressly reserve issues not decided in Larsen. In particular, should the court of appeals reverse the judgment on grounds other than the FDIC's special federal defenses, we express no opinion on whether the court may then consider those special defenses to avoid remanding the cause to the trial court.